Exhibit 99 TI reports financial results for 1Q12 Conference call on TI website at 4:30 p.m. Central time today www.ti.com/ir DALLAS (April 23, 2012) – Texas Instruments Incorporated (TI) (NASDAQ: TXN) today announced first-quarter revenue of $3.12 billion, net income of $265 million and earnings per share of 22 cents.EPS includes 10 cents of charges associated with the company’s acquisition of National Semiconductor and restructuring. “As we expected, our business cycle bottomed in the first quarter, and early signs of growth began to emerge,” said Rich Templeton, TI’s chairman, president and CEO.“Orders were up 13 percent, and backlog is growing again.Particularly encouraging is the breadth of increased orders across geographical regions and markets, including the industrial sector. “Sales in our Analog segment were about level with the prior quarter.We continue to make progress with Silicon Valley Analog, formerly National Semiconductor, as this product line gains traction with customers and holds a strong position in the important industrial market.Sales in Embedded Processing were up 7 percent led by growth in the automotive and communications infrastructure markets.Sales in our Wireless segment declined sharply as we entered the final phase of our exit from baseband products, which were less than 3 percent of total sales in the quarter.We are expanding the reach of our Wireless segment into multiple markets and experiencing strong diversity in our design-ins. “We’re poised for growth and share gains as markets rebound.Our product portfolio is strong, and our design position with customers is excellent.Our inventory is well-staged, and production in our factories is ramping.Our teams are confident and hungry, and we expect 2012 to be a good year for growth.” 1Q12 financial summary Amounts are in millions of dollars, except per-share amounts. 1Q12 1Q11 Change 4Q11 Change Revenue $ $ -8
